Cite as 2016 Ark. App. 365

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-15-778


JOSEPH LONGLEY and ANNETTE                        Opinion Delivered August 31, 2016
LONGLEY (DECEASED)
                    APPELLANTS                    APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT, FORT
V.                                                SMITH DISTRICT
                                                  [NO. CV-2013-1007]

CURTIS GATEWOOD and                               HONORABLE STEPHEN TABOR,
CHRISTINE GATEWOOD, HUSBAND                       JUDGE
AND WIFE
                    APPELLEES                     REBRIEFING ORDERED



                               RITA W. GRUBER, Judge

       Appellant Joseph Longley appeals from an order of the Sebastian County Circuit

Court setting aside a deed and quieting title to certain property in appellee Christine

Gatewood subject to the marital interest of appellee Curtis Gatewood, her husband. On

appeal, Joseph contends that the trial court erred, first, in allowing his counsel to withdraw

on the morning of trial in violation of Rule 64(b) of the Arkansas Rules of Civil Procedure

and, second, in not properly considering his defense of laches. Because of a flagrantly

deficient abstract, we order rebriefing.

       Joseph and Christine are siblings.1 Their uncle, Clarence Wilson, purchased the

property in dispute at 600 North 20th Street in Fort Smith on May 3, 1996. The deed

transferring the property lists the grantees as Clarence, Frances M. Longley (Clarence’s sister


       1
        To avoid confusion, we refer to the parties by their first names.
                                 Cite as 2016 Ark. App. 365

and Christine and Joseph’s mother), and Christine as joint tenants with the right of

survivorship. On December 18, 2000, a warranty deed purporting to transfer the property

to Joseph and Annette2 Longley—and appearing to contain the notarized signatures of

Clarence, Frances, and Christine—was filed of record in Sebastian County. Joseph, Annette,

and their children began residing at the property on December 18, 2000, and Joseph has been

in continuous possession of the property since that time.

         On February 7, 2003, Frances passed away, and on March 20, 2013, Clarence passed

away. Seven months after Clarence’s death, on October 17, 2013, Christine and Curtis filed

a petition against the Longleys to set aside/cancel the deed, alleging that Christine’s signature

on the 2000 deed had been forged, that she had not discovered the deed until after

Clarence’s death, and that she should be the sole record owner of the property because

Frances and Clarence had both passed away, leaving her the owner as the sole survivor of the

three.

         Joseph retained James Filyaw to represent him and his wife. It appears that the trial

was continued several times at Filyaw’s request due to Joseph’s unavailability and that in

January 2015, Filyaw filed a petition to withdraw due to Joseph’s continued lack of

cooperation and communication. Filyaw withdrew the motion less than a week after having

filed it, indicating that the communication problems had been resolved. However, on March

24, 2015, Filyaw filed a second petition to withdraw, again alleging difficulty communicating



         2
         Annette suffered a stroke in May 2014 and passed away on October 17, 2014, before
the trial.

                                               2
                                 Cite as 2016 Ark. App. 365

with Joseph, despite repeated telephone calls and messages.

       On the day of trial, April 16, 2015, the trial court first addressed Filyaw’s petition to

withdraw, hearing argument from Filyaw and from Joseph. The court then allowed Filyaw

to withdraw. The trial proceeded with Joseph representing himself. Joseph cross-examined

two of Christine’s witnesses: Christine and the notary for the 2000 deed. He also called two

witnesses—his adult daughters—and he testified on his own behalf. At the close of the trial,

the court gave the parties the opportunity to submit posttrial briefs, which both parties did.

One of the defenses Joseph argued in his brief was laches; he did not address the court’s

decision allowing Filyaw to withdraw.

       The trial court entered an order on June 8, 2015, finding that the signature on the

2000 deed purporting to be that of Christine Gatewood was fraudulent and that the defense

of laches was neither pled nor established by the evidence. The court found that the deed

was “held for naught” and quieted title to the property in Christine Gatewood, subject to

the marital interest of Curtis Gatewood. On June 15, 2015, the court entered an identical

amended order except with regard to the defense of laches, which the court found had not

been established by the evidence. Joseph filed a timely notice of appeal.

       On appeal, Joseph argues that the trial court erred in allowing his counsel to withdraw

on the morning of trial in violation of Rule 64(b) of the Arkansas Rules of Civil Procedure

and in failing to properly consider his defense of laches. We are unable to reach the merits

of his appeal, however, because his abstract is flagrantly deficient. Rule 4-2(a)(5) of the Rules

of the Supreme Court and Court of Appeals requires an appellant to create “an abstract of


                                               3
                                 Cite as 2016 Ark. App. 365

the material parts of all the transcripts . . . in the record. Information is material if the

information is essential for the appellate court to confirm its jurisdiction, to understand the

case, and to decide the issues on appeal.” Ark. Sup. Ct. R. 4-2(a)(5) (2015).The abstract

“shall be an impartial condensation, without comment or emphasis . . . .” Ark. Sup. Ct. R.

4-2(a)(5)(B).

       Here, although Joseph’s first point on appeal is that the trial court erred in allowing

Filyaw to withdraw in violation of Ark. R. Civ. P. 64(b), his abstract of Filyaw’s argument,

Joseph’s response, and the court’s oral reasoning and ruling on the motion are a far cry from

being an accurate and “impartial condensation” of the record. Indeed, the multitude of

sentences left out causes the argument that actually is abstracted to appear completely out of

context. Moreover, the abstract contains no objection to the court’s decision to allow Filyaw

to withdraw, which is required to perfect a point for appeal. Advance Am. Servicing of Ark.,

Inc. v. McGinnis, 375 Ark. 24, 289 S.W.3d 37 (2008). This court will not entertain an

argument when it cannot be determined from the abstract what arguments were made to the

lower court. Porter v. Porter, 329 Ark. 42, 44, 945 S.W.2d 376, 377 (1997). An abstract that

includes all of the arguments on the motion, in addition to the court’s statements regarding

the motion, is critical for us to determine whether the point is preserved and to determine

the merits of this point on appeal.

       Joseph’s second point on appeal, that the trial court failed to properly consider his

defense of laches, involves review of the trial court’s decision of an equitable doctrine

premised on some detrimental change in position made by one party in reliance upon the


                                              4
                                 Cite as 2016 Ark. App. 365

action or inaction of the other party. Anadarko Petroleum v. Venable, 312 Ark. 330, 850
S.W.2d 302 (1993). The first requirement in laches is that the party have knowledge of his

or her rights and the opportunity to assert those rights. Carwell Elevator Co. v. Leathers, 352
Ark. 381, 391, 101 S.W.3d 211, 218–19 (2003). The doctrine operates to bar an action by

a party who has “sat on his rights,” i.e., purposely or negligently failed to assert a claim for

so long that to permit it now would disadvantage prejudicially an opposing party. Massongill

v. Cty. of Scott, 337 Ark. 281, 287, 991 S.W.2d 105, 109 (1999). The application of laches

is based on the particular circumstances of each case and is a question of fact for the trial

court. Adams v. Howard, 2014 Ark. App. 328, at 6, 436 S.W.3d 473, 477. In order for this

court to review the trial court’s decision on laches, we must be able to review all material

testimony.

       Joseph’s abstract of the testimony is woefully inadequate. As an example, Christine’s

testimony in the record covers twenty pages. The abstract of her testimony is barely a page

long. Joseph has only partially abstracted the other witnesses’ testimony, also. And, Joseph

has failed to abstract any of his own testimony. The burden is on the appealing party to

provide both a record and an abstract sufficient for appellate review. Porter, 329 Ark. at 44,

945 S.W.2d at 377. Joseph has failed to do this. Accordingly, we order him to submit a

substituted brief that contains a revised abstract. The abstract should be sufficient for this

court to reach the merits of the case by providing an impartial condensation of the witnesses’

testimony, the attorneys’ arguments, and the court’s rulings that are necessary for us to

understand the questions on appeal in accordance with our rules. Joseph has fifteen days from


                                               5
                                  Cite as 2016 Ark. App. 365

the date of this opinion to file the substituted brief. If he fails to file a complying brief within

the prescribed time, the judgment may be affirmed for noncompliance with Rule 4-2. After

service of the substituted brief on appellees, appellees shall have an opportunity to file a

responsive brief in the time prescribed by the clerk.

       Rebriefing ordered.

       ABRAMSON and VIRDEN, JJ., agree.

       Smith, Cohen & Horan, PLC, by: Stephen C. Smith, for appellants.

       Gean, Gean & Gean, by: Roy Gean III, for appellees.




                                                 6